DAVIDSON, Judge.
Appellant was convicted of murder in the first degree, and the jury assessed his punishment at death. When the cause was called for trial the appellant moved for a continuance, which was overruled by the court, and this ruling is assigned as error. Defendant reserved no bill of exceptions to this ruling, therefore the action of the court will not be revised. Willson’s Crim. Stats., sec. 2187.
Bills of exceptions numbers 1, 2, 5, and 6 are reserved to the ruling of the court permitting the State’s attorney to ask certain questions, and admitting answers thereto. These bills of exception are too indefinite to be considered. The grounds or reasons for the exceptions urged are not stated in any of the bills of exception. Davis v. The State, 14 Texas Ct. App., 645; Jacobs v. The State, 28 Texas Ct. App., 79; Quintana v. The State, 29 Texas Ct. App., 401; Tweedle v. The State, 29 Texas Ct. App., 586. Objections to evidence admitted on the trial, when no reason for the objection is stated, will not be sustained if the evidence *607-would be competent as tending to prove any fact put in issue by the pleadings. Summers v. The State, 5 Texas Ct. App., 365; Davis v. The State, 14 Texas Ct. App., 645. We have carefully considered these bills of exception, because of the importance of the case and the severity of the punishment, and do not believe that any valid objection could have been stated to the admitted evidence in the light of the record and the relation of said evidence to the other facts contained in the statement of facts. We think the evidence was admissible.
Lizzie Williams, the mistress of appellant, was permitted to testify for the State over his objection. It is insisted by the appellant that the intimate relation between himself and the witness was tantamount to the relation of husband and wife. This position is not well taken. The statute prohibiting husband and'wife from testifying against each other does not embrace parties who are not legally married but who are living together in adultery, nor parties who are not married but who live together and recognize each other as husband and wife. Code Crim. Proc., art. 734; Mann v. The State, 44 Texas, 642, and authorities there cited.
The evidence proves appellant guilty of murder in the perpetration of robbery beyond any question. His confession also, both as to the murder and his motive of robbery, makes a clear case of murder in the first degree. The evidence proves both the murder and robbery of deceased by defendant, independent of his confessions. While the extreme penalty of the law has been inflicted, there is no reason disclosed by the record before us why the judgment of the court should be reversed, and it is therefore affirmed.

Affirmed.

Judges all present and concurring.